IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY ANDERSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5862

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2017.

An appeal from an order of the Circuit Court for Leon County.
Martin A. Fitzpatrick, Judge.

Andy Thomas, Public Defender, John Knowles, Assistant Public Defender, and
Jasmine Q. Russell, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.